© PPL Corporation 2014 PPL Corporation 1st Quarter Earnings May 1, 2014 Exhibit 99.2 © PPL Corporation 2014 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. © PPL Corporation 2014 3 First Quarter Earnings Results, Operational Overview and 2014 Earnings Forecast Segment Results and Financial Overview Q&A W. H. Spence P. A. Farr Agenda © PPL Corporation 2014 4 Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Earnings Results © PPL Corporation 2014 5 Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Increasing 2014 Ongoing Earnings Forecast Segment 2013A (Ongoing) Previous 2014E Revised 2014E U.K. Regulated Kentucky Regulated PA Regulated Supply Corporate and Other Total © PPL Corporation 2014 6 •All four WPD companies Fast-Tracked •Susquehanna-Roseland Update –Energized new 230kV section of line through Delaware Water Gap –Construction ~75% complete overall Regulated Operational Overview © PPL Corporation 2014 7 Note:Total includes Residential, Commercial and Industrial customer classes as well as “Other”, which is not depicted on the charts above. Regulated Volume Variances © PPL Corporation 2014 8 •Strong Q1 Eastern portfolio performance –CCGT capacity factors at ~70% (reflect planned combined cycle outages) –Eastern coal capacity factor over 85% •Update on Susquehanna operations •Update on Montana hydro sale Supply Operational Overview © PPL Corporation 2014 9 Q1 2014 Q1 2013 Change U.K. Regulated Kentucky Regulated Pennsylvania Regulated Supply - Corporate and Other - Total Ongoing Earnings Overview Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 10 1st Quarter 2013 EPS - Ongoing Earnings Utility revenue O&M Depreciation Income taxes and other Total 2014 EPS - Ongoing Earnings U.K. Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 11 1st Quarter 2013 EPS - Ongoing Earnings Gross margins O&M Income taxes and other Total 2014 EPS - Ongoing Earnings Kentucky Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 12 1st Quarter 2013 EPS - Ongoing Earnings Gross delivery margins Income taxes and other Total 2014 EPS - Ongoing Earnings Pennsylvania Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 13 1st Quarter 2013 EPS - Ongoing Earnings East energy margins West energy margins Financing Income taxes and other Total - 2014 EPS - Ongoing Earnings Supply Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 14 Appendix © PPL Corporation 2014 15 A predominantly rate-regulated business mix provides strong support for current dividend and a platform for future growth (1)Based on mid-point of forecast.Annualized dividend based on 2/6/2014 announced increase. Actual dividends to be determined by Board of Directors. (2)From only regulated segments. (3)See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. $/Share Annualized Dividend Profile © PPL Corporation 2014 16 ($ in billions) (1)Figures based on assumed exchange rate of $1.58 / £. (2)Expect between 80% and 90% to receive timely returns via ECR mechanism based on historical experience and future projections. Projected Capital Expenditures Significant and stable investment opportunities in regulated utilities © PPL Corporation 2014 17 ($ in billions) (1)Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization.Represents Regulatory Asset Value (RAV) for WPD. (2)Figures based on assumed exchange rate of $1.58 / GBP and the RIIO-ED1 business plan as filed on July 1, 2013. 5-Year Regulatory Asset Base(1) CAGR:6.7% Projected Regulated Rate Base Growth © PPL Corporation 2014 18 Enhancing Value Through Active Hedging Note:As of April 14, 2014 Includes PPL Montana's hydroelectric facilities through the 3rd quarter of 2014. On September 26, 2013, PPL Montana, LLC reached an agreement to sell all 11 of its hydroelectric power plants. The sale is subject to regulatory approvals and currently is not expected to close before the second half of 2014. (1)Represents expected sales of Supply segment based on current business plan assumptions. (2)The 2015 ranges of average energy prices for existing hedges were estimated by determining the impact on the existing collars resulting from 2015 power prices at the 5th and 95th percentile confidence levels. Capacity revenues are expected to be $560 and $505 million for 2014 and 2015 respectively. Enhancing Value Through Active Hedging2aseload Expected Generation(1) (Million MWhs) 51.3 45.1 East 44.2 40.8 West 7.1 4.3 Current Hedges (% ) 97-99% 69-71% East 97-99% 68-70% West 95-97% 73-75% Average Hedged Price (Energy Only) ($/MWh) (2) East $39- 41 $39- 40 West $38- 40 $42- 43 Current Coal Hedges (%) 96% 63% East 95% 52% West 100% 92% Average Consumed Coal Price (Delivered $/Ton) East $76- 78 $71- 76 West $26- 30 $26- 32 Intermediate/Peaking Expected Generation(1) (Million MWhs) 9.1 8.5 Current Hedges (%) 33% 10% © PPL Corporation 2014 19 Competitive Generation Overview Note:Includes owned and contracted generation. As of March 31, 2014 (1)Other includes PPAs, renewables and NUGS. © PPL Corporation 2014 20 24-hour average. NYMEX and TETCO M3 forward gas prices on 3/31/2014. Market Heat Rate PJM on-peak power price divided by TETCO M3 gas price. Market Prices Market PricesELECTRIC AT C(1) NYMEX GAS(2) Mid Columbia On-Peak Off-Peak AT C(1) PJM On-Peak Off-Peak (Per MWD) EQA HEAT RATE(3) TETCO M3 PJM MARKET CAPACITY PRICES Balance of 2014 $53 $34 $43 $39 $25 $33 $4.46 $4.01 13.1 $173.85 88% 2015 $49 $33 $41 $38 $28 $33 $4.20 $4.25 11.6 $154.56 89% © PPL Corporation 2014 21 Free Cash Flow before Dividends (Millions of Dollars) Reconciliation of Cash from Operations to Free Cash Flow before Dividends (Millions of dollars) Free Cash Flow before Dividends Note:Free Cash Flow forecast updated on an annual basis. (1)2014E reflects anticipated proceeds from pending sale of Montana hydro facilities, which is not expected to close before the second half of 2014. Free Cash Flow before Dividends$2,000 Free Cash Flow before Dividends (Millions of Dollars) Reconciliation of Cash from Operations to Free Cash Flow before Dividends (Millions of dollars) ($1,000) ($500) $0 $500 $1,000 $1,500 ($412) $144 Cash from Operations Increase (Decrease) in cash due to: Capital Expenditures Sale of Assets Other Investing Activities - Net Free Cash Flow before Dividends (1) 2012A 2013A 2,764 $ 2,857 $ ( 3,176) (4,307) (412) $ $ (1,450) 2014E 3,161 $ (4,032) $ ($2,000) ($1,500) 2012A ($1,450) 2013A 2014E © PPL Corporation 2014 22 Note:As of March 31, 2014 (1)Includes $300 million of REset Put Securities due 2035 that are required to be put by the holders in October 2015 either for (a) purchase and remarketing by a remarketing dealer or (b) repurchase by PPL Energy Supply. Debt Maturities Debt Maturities2apital Funding $0 $0 $0 $0 $250 LG& E and KU Energy ( Holding Co LKE) 0 ouisville Gas & Electric 0 entucky Utilities 0 lectric Utilities 0 nergy Supply 303 304 (1) Total $303 $1,304 $814 $104 $653 © PPL Corporation 2014 23 Liquidity Profile Note:As of March 31, 2014 •Credit facilities consist of a diverse bank group, with no bank and its affiliates providing an aggregate commitment of more than 10% of the total committed capacity for the domestic facilities and 13% of the total committed capacity for WPD’s facilities. Liquidity ProfileInstitution Facility Expiration Date Total Capacity (Millions) Letters of Credit & Commercial Paper Issued (Millions) Drawn (Millions) Unused Capacity (Millions) PPL Capital Funding Syndicated Credit Facility Bilateral Credit Facility Nov-2018 Mar-2015 $300 150 $450 $0 0 $0 $185 0 $185 $115 150 $nergy Supply Syndicated Credit Facility Letter of Credit Facility Uncommitted Credit Facilities Nov-2017 Mar-2015 $3,$3,325 $$898 $$350 $1,$2,lectric Utilities Syndicated Credit Facility Oct-2017 $300 $ 61 $ 0 $239 LG&E and KU Energy (LKE) Syndicated Credit Facility Oct-2018 $75 $0 $ 75 $ 0 Louisville Gas & Electric Syndicated Credit Facility Nov-2017 $500 $ 15 $ 0 $485 Kentucky Utilities Syndicated Credit Facility Letter of Credit Facility Nov-2017 May-2016 $400 198 $598 $110 198 $308 $0 0 $0 $290 0 $yndicated Credit Facility WPD (South West) Syndicated Credit Facility WPD (East Midlands) Syndicated Credit Facility WPD (West Midlands) Syndicated Credit Facility Uncommitted Credit Facilities Dec-2016 Jan-2017 Apr-2016 Apr-2016 ££1,143 £0 0 0 0 5 £5 £99 0 0 0 0 £99 ££1,039 © PPL Corporation 2014 24 Reconciliation of First Quarter Earnings from Ongoing Operations to Reported Earnings Reconciliation of First Quarter Earnings from Ongoing Operations to Reported Earnings (After-Tax) (Unaudited)1st Quarter 2014 (millions of dollars)U. K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $ 264 $ 107 $ 85 $ 74 $ (7) $ 523 Special Items: Adjusted energy-related economic activity, net (139) (139) Foreign currency-related economic hedges (6) (6) Kerr Dam Project impairment (10) (10) Other:Change in WPD line loss accrual (52) (52) Total Special Items (58) (149) (207) Reported Earnings $ 206 $ 107 $ 85 $ (75) $ (7) $ 316(per share - diluted) (a)U. K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $ 0.41 $ 0.16 $ 0.13 $ 0.11 $ (0.01) $ 0.80 Special Items: Adjusted energy-related economic activity, net (0.20) (0.20) Foreign currency-related economic hedges (0.01) (0.01) Kerr Dam Project impairment (0.02) (0.02) Other:Change in WPD line loss accrual (0.08) (0.08) Total Special Items (0.09) (0.22) (0.31) Reported Earnings $ 0.32 $ 0.16 $ 0.13 $ (0.11) $ (0.01) $ 0.49(a) The "If- Converted Method" has been applied to PPL's 2011 Equity Units resulting in $9 million of interest charges (after-tax) being added back to earnings and approximately 32 million shares of PPL Common Stock being treated as outstanding. Both adjustments are only for purposes of calculating diluted earnings per share. © PPL Corporation 2014 25 Reconciliation of First Quarter Earnings from Ongoing Operations to Reported Earnings Reconciliation of First Quarter Earnings from Ongoing Operations to Reported Earnings(After-Tax) (Unaudited) 1st Quarter 2013 (millions of dollars) U. K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations Special Items: $ 238 $ 84 $ 64 $ 71 $ (3) $ 454 Adjusted energy-related economic activity, net (117) (117) Foreign currency-related economic hedges Acquisition-related adjustments: 78 78 WPD Midlands Separation benefits Other acquisition-related adjustments Other: (1) (2) (1) (2) EEI adjustments 1 1 Total Special Items 75 1 (117) (41) Reported Earnings $ 313 $ 85 $ 64 $ (46) $ (3) $ 413 (per share - diluted) (a) U. K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations Special Items: $ 0.37 $ 0.14 $ 0.10 $ 0.11 $ (0.01) $ 0.71 Adjusted energy-related economic activity, net (0.18) (0.18) Foreign currency-related economic hedges 0.12 0.12 Total Special Items 0.12 (0.18) (0.06) Reported Earnings $ 0.49 $ 0.14 $ 0.10 $ (0.07) $ (0.01) $ 0.65(a) The "If-Converted Method" has been applied to PPL's Equity Units prior to settlement, resulting in $ 15 million of interest charges (after-tax) being added back to earnings and approximately 72 million shares of PPL Common Stock being treated as outstanding. Both adjustments are only for purposes of calculating diluted earnings per share. © PPL Corporation 2014 26 Reconciliation of PPL’s Forecast of Earnings from Ongoing Operations to Reported Earnings Reconciliation of PPL’s Forecast of Earnings from Ongoing Operations to Reported Earnings(After-Tax) (Unaudited) U.K. Regulated Earnings from Ongoing Operations $ 1.34 Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges (0.01) Kerr Dam Project impairment Other: Change in WPD line loss accrual (0.08) Total Special Items (0.09) Reported Earnings $ 1.25Kentucky Regulated $ 0.45$ 0.45Forecast (per share - diluted)2014 Midpoint$ 0.39 Regulated Pennsylvania $ 0.11 Supply $ (0.06) and Other Corporate $ Total 2.23 $ 2.30 2014 High $ 2.15 2014 Low (0.20) (0.02) (0.20) (0.01) (0.02) (0.20) (0.01) (0.02) (0.20) (0.01) (0.02) $ 0.39 $ (0.22) (0.11) $ (0.06) $ (0.08) (0.31) 1.92 $ (0.08) (0.31) 1.99 $ (0.08) (0.31) 1.84 © PPL Corporation 2014 27 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings(After- T ax) (Unau dited) Year-to-Date December 31, 2013 (per share - diluted) (a) U. K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $ 1.32 $ 0.48 $ 0.31 $ 0.39 $ (0.05) $ 2.45 Special Items: Adjusted energy-related economic activity, net (0.11) (0.11) Foreign currency-related economic hedges (0.03) (0.03) Corette asset impairment (0.06) (0.06) WPD Midlands acquisition-related adjustments: Separation benefits (0.01) (0.01) Other acquisition-related adjustments 0.01 0.01 Other: Change in tax accounting method related to repairs (0.01) (0.01) Windfall tax litigation 0.06 0.06 Change in WPD line loss accrual (0.05) (0.05) Change in U.K. tax rate 0.13 0.13 Loss on Colstrip lease termination to facilitate the sale of Montana hydro assets (0.62) (0.62) Total Special Items 0.11 (0.80) (0.69) Reported Earnings $ 1.43 $ 0.48 $ 0.31 $ (0.41) $ (0.05) $ 1.76 Year-to-Date December 31, 2012 (per share - diluted) U.K. Kentucky Pennsylvania Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations $ 1.19 $ 0.33 $ 0.22 $ 0.68 $ 2.42 Special Items: Adjusted energy-related economic activity, net 0.07 0.07 Foreign currency-related economic hedges (0.06) (0.06) Impairments: Other asset impairments (0.03) (0.03) Acquisition-related adjustments: WPD Midlands Separation benefits (0.02) (0.02) LKE Net operating loss carryforward and other tax-related adjustments 0.01 0.01 Other: LKE discontinued operations (0.01) (0.01) Change in U.K. tax rate 0.13 0.13 Counterparty bankruptcy (0.01) (0.01) Coal contract modification payments (0.03) (0.03) Change in WPD line loss accrual 0.13 0.13 Total Special Items 0.18 (0.03) 0.03 0.18 Reported Earnings $ 1.37 $ 0.30 $ 0.22 $ 0.71 $ 2.60(a) The "If-Converted Method" was applied to PPL's Equity Units beginning in the first quarter of 2013, resulting in $44 million of interest charges (after-tax) being added back to earnings for the twelve months ended December 31, 2013, and approximately 53 million shares of PPL Common Stock being treated as outstanding. Both adjustments are only for purposes of calculating diluted earnings per share. © PPL Corporation 2014 28 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings(After- Tax) (Unaudited)Year-to-Date December 31, 2011 (per share - diluted)U.K. Kentucky Pennsylvania Regulated (a) Regulated Regulated Supply Total Earnings from Ongoing Operations $ 0.87 $ 0.40 $ 0.31 $ 1.15 $ 2.73 Special Items: Adjusted energy-related economic activity, net 0.12 0.12 Foreign currency-related economic hedges 0.01 0.01 Impairments:Renewable energy credits (0.01) (0.01)Acquisition-related adjustments WPD Midlands 2011 Bridge Facility costs (0.05) (0.05) Foreign currency loss on 2011 Bridge Facility (0.07) (0.07) Net hedge gains 0.07 0.07 Hedge ineffectiveness (0.02) (0.02)U.K. stamp duty tax (0.04) (0.04) Separation benefits (0.13) (0.13) Other acquisition-related adjustments (0.10) (0.10) Other: Montana hydroelectric litigation 0.08 0.08 Litigation settlement-spent nuclear fuel storage 0.06 0.06 Change in U.K. tax rate 0.12 0.12 Windfall tax litigation (0.07) (0.07) Counterparty bankruptcy (0.01) (0.01) Wholesale supply cost reimbursement 0.01 0.01Total Special Items (0.28) 0.25 (0.03) Reported Earnings $ 0.59 $ 0.40 $ 0.31 $ 1.40 $ 2.70Year-to-Date December 31, 2010 (per share - diluted)U. K. Kentucky Pennsylvania Regulated Regulated (b) Regulated Supply Other (c) Total Earnings from Ongoing Operations $ 0.53 $ 0.06 $ 0.27 $ 2.27 $ 3.13 Special Items: Adjusted energy-related economic activity, net (0.27) (0.27) Sales of assets:Maine hydroelectric generation business 0.03 0.03 Impairments: Emission allowances (0.02) (0.02)Acquisition-related adjustments: LKE Monetization of certain full-requirement sales contracts (0.29) (0.29) Sale of certain non-core generation facilities (0.14) (0.14) Discontinued cash flow hedges and ineffectiveness (0.06) (0.06) Reduction of credit facility (0.01) (0.01) 2010 Bridge Facility costs $ (0.12) (0.12) Other acquisition-related adjustments (0.05) (0.05)Other: Montana hydroelectric litigation (0.08) (0.08) Change in U.K. tax rate 0.04 0.04 Windfall tax litigation 0.03 0.03 Health care reform - tax impact (0.02) (0.02)Total Special Items 0.07 (0.86) (0.17) (0.96) Reported Earnings $ 0.60 $ 0.06 $ 0.27 $ 1.41 $ ( 0.17) $ 2.17(a) WPD Midlands' results are consolidated on a one-month lag, and include eight months of results in 2011, as the date of acquisition was April 1, 2011. (b) Includes two months of results in 2010, as the acquisition date of LKE was November 1, 2010. (c) Includes certain costs incurred prior to the November 1, 2010 acquisition of LKE. © PPL Corporation 2014 29 Gross Margins Summary Gross Margins Summary( Millions of Dollar s ) 2014 Three Months Ended March 31, 2013 Change Per Share Diluted (after-tax) KY Gross Margins $ 508 $ 458 $ 50 $ 0.05 Distribution Transmission Total PA Gross Delivery Margins $ $ $ 224 53 $ 277 $ 25 20 $ 45 $ 0.02 0.02 $ 0.04 Eastern U.S. Western U.S. Unregulated Gross Energy Margins Total $ $ $ 420 57 $ 477 $ $ 15 (8) 7 $ 0.02 (0.01) $ 0.01 © PPL Corporation 2014 30 Reconciliation of First Quarter Margins to Operating Income Reconciliation of First Quarter Margins to Operating IncomeThree Months Ended March 31, 2014 Three Months Ended March 31, 2013 (Millions of Dollars) Unregulated Unregulated Kentucky PA Gross Gross Kentucky PA Gross Gross Gross Delivery Energy Operating Gross Delivery Energy Operating Margins Margins Margins Other Income Margins Margins Margins Other Income Operating Revenues Utility $ 934 $ 592 $ 636 $ 2,162 $ 800 $ 513 $ 637 $ 1,950 PLR intersegment utility revenue (expense) ( 27) $ 27 (14) $ 14 Unregulated wholesale energy (637) (792) (1,429) 966 (823) 143 Unregulated retail energy 378 (29) 349 246 (9) 237 Energy-related businesses otal Operating Revenues 934 565 (232) (44) 1,,226 (68) 2,457 Operating Expenses Fuel nergy purchases 124 189 (1,219) (588) (1,494) 86 172 437 (638) 57 Other operation and maintenance 23 25 7 epreciation 2 axes, other than income 29 13 62 nergy-related businesses 2 otal Operating Expenses 426 243 (716) ,764 Total $ 508 $ 322 $ 484 $ (599) $ 715 $ 458 $ 277 $ 477 $ (519) $ 693 © PPL Corporation 2014 31 Statements contained in this presentation, including statements with respect to future earnings, cash flows, financing, regulation and corporate strategy are "forward-looking statements" within the meaning of the federal securities laws. Although PPL Corporation believes that the expectations and assumptions reflected in these forward-looking statements are reasonable, these statements are subject to a number of risks and uncertainties, and actual results may differ materially from the results discussed in the statements.
